Citation Nr: 0947228	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left inguinal hernia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a groin scar, status post left inguinal hernia 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served in the Kentucky Army National Guard from 
September 1984 to September 2002 with a period of active duty 
from January 1985 to April 1985.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In September 2007, during this appeal, the RO granted a 10 
percent rating for the Veteran's service-connected left 
inguinal hernia.  However, since a higher rating could 
potentially be assigned, the grant of less than the maximum 
available rating did not terminate the appeal, under 
AB v. Brown, 6 Vet. App. 35, 38 (1993), and the issue of a 
higher evaluation remains in appellate status.  


FINDINGS OF FACT

1.  The Veteran's left inguinal hernia, while postoperative 
and recurrent, is readily reducible.  It shows no evidence of 
true hernia protrusion, and does not require support by a 
belt or truss.  

2.  The Veteran is in receipt of the maximum schedular rating 
assignable for his groin scar.  The scar about is about 11 
centimeters in length and tender to palpation, but does not 
cause any impairment of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a left inguinal hernia are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7338 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a groin scar, status post left inguinal 
hernia surgery are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings-General

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  




Factual Background and Analysis

In February 2006, the RO established service connection for a 
left inguinal hernia based in part on service treatment 
records (STRs) which show surgical repair of a left inguinal 
hernia.  A noncompensable disability rating was assigned 
under DC 7338.  Service connection was also established for a 
groin scar as a residual of the left inguinal hernia surgery.  
A 10 percent disability rating was assigned under DC 7804.  
The Veteran disagreed with the ratings assigned.  

The post-service evidence of record consists of a single VA 
examination report dated in January 2006.  The Veteran 
reported a history of two left inguinal hernia repairs.  The 
most recent surgery occurred in 2001 with hernia repair using 
a tension-free application of a mesh wire with no 
complications.  Currently the Veteran complained of symptoms 
of left groin pain with prolonged standing, as well as left 
leg numbness, both of which limit his daily activities.  He 
also reported this condition affects his employment as it 
limits his ability lift or carry items.  As a result he has 
been assigned different duties with Ford Motor Company.  The 
Veteran was not currently receiving treatment for his hernia 
at this time.  

Examination revealed an 11 centimeter on the left side groin 
and an obvious visible small bulge when compared to the right 
inguinal side that is increased with valsalva.  There was no 
true protrusion and the hernia was considered remediable or 
operable.  There was no indication that a truss or belt was 
necessary.  The clinical impression was post operative 
inguinal hernia x 2 with residual scar and subjective history 
of pain.  

In September 2007, the evaluation for the left inguinal 
hernia repair was increased to 10 percent, based on his 
history of recurrent left hernia and resulting continuous 
pain.

Review of the claims file shows the Veteran is not currently 
undergoing treatment for the left hernia or the residual scar 
nor has he contended otherwise.  

1.  Left Inguinal Hernia

Under DC 7338, a noncompensable evaluation is warranted for a 
small, reducible inguinal hernia without true hernia 
protrusion or for any preoperative inguinal hernia that is 
remediable.  A 10 percent evaluation is warranted for a 
postoperative inguinal hernia that is recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation is warranted for a small postoperative hernia, 
which is recurrent, or unoperated irremediable, and not well 
supported by a truss, or not readily reducible.  A 60 percent 
evaluation is assigned for a large postoperative inguinal 
hernia that is recurrent and is not well supported under 
ordinary conditions and is not readily reducible, when 
considered inoperable.  Note:  Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  See 
38 C.F.R. § 4.114.

After reviewing the evidence of record, the Board finds that 
the left inguinal hernia does not warrant a higher rating.  
Although the medical evidence is clear that the Veteran's 
left hernia is postoperative and recurrent, the VA examiner 
indicated that it was both small and reducible.  Moreover, in 
the absence of evidence showing that the inguinal hernia 
requires a truss or a belt for support, the Board is unable 
to identify a basis to grant a higher evaluation.  

The Board has carefully considered the application of other 
diagnostic codes related to the digestive system to determine 
whether the Veteran may be entitled to a higher rating under 
a different code, but finds none applicable to the medical 
evidence presented here.


2.  Groin scar

The Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, 
which became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 
23, 2008.  A veteran whom VA rated before such date under DCs 
7800, 7801, 7802, 7803, 7804, or 7805 may request review 
under these clarified criteria, irrespective of whether his 
or her disability has worsened since the last review.  The 
effective date of any award, or any increase in disability 
compensation, based on this amendment will not be earlier 
than the effective date of this rule, but will otherwise be 
assigned under the current regulations regarding effective 
dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran filed his claim an increased 
evaluation in October 2005, and the February 2006 rating 
decision currently on appeal denied that claim.  These 
actions occurred prior to the amendment to the rating 
criteria, and the Veteran and his representative have not 
requested a review under the new criteria.  As such, the 
Veteran's pending claim currently on appeal will be reviewed 
under the criteria in effect prior to October 23, 2008.

Under DC 7804, superficial scars, painful on examination, 
warrant only a maximum 10 percent disability rating.  38 
C.F.R. § 4.118, (2009).  Therefore, in order to consider the 
Veteran for an increased rating, other diagnostic codes must 
be considered.  

However, there is no other diagnostic code pertaining to 
scars which could provide a higher disability rating.  There 
are no clinical findings which indicate that the Veteran's 
scar is located on the head, face or neck.  There is no 
evidence of deep scars or scars that cause limited motion or 
scars covering an area of 12 square inches or cause 
limitation of function.  Thus, diagnostic codes for rating 
these manifestations are not for application.  See 38 C.F.R. 
§ 4.118 DC 7800, 7801, 7805 (2009).  Consideration of the 
criteria under DCs 7802 and 7803 is also not warranted, as 
the highest evaluation allowed under these diagnostic 
criteria is 10 percent evaluation.  See 38 C.F.R. § 4.118 
(2009).  Without any medical evidence of greater impairment, 
the claim must be denied.  


Extra-schedular Consideration & Conclusion

The Board has reviewed both claims mindful of the guidance of 
Fenderson, supra.  The RO has noted consideration of all 
pertinent evidence, and has assigned the current ratings 
effective from the date of the initial grant of service 
connection.  Thus, the current level of disability shown is 
encompassed by the ratings assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, higher 
evaluations are not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of staged ratings.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
left inguinal hernia and residual groin scar.  The evidence 
does not establish that either disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  Moreover, it does not 
establish that the Veteran's service-connected disabilities 
necessitate frequent periods of hospitalization.  In light of 
the foregoing, the Veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore a preponderance of the evidence is against both 
claims and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002)


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in October 2005, March 2006, and July 2007 
the RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  That said, where service 
connection has been granted and an initial disability rating 
and effective have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a), notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  The Veteran's claims 
for initial higher ratings for a left inguinal hernia and 
groin scar are such appeals.  Dingess v. Nicholson, supra; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service 
treatment reports are of record and the RO obtained a VA 
examination in January 2006.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial disability rating in excess of 10 percent for a 
left inguinal hernia is denied.

An initial disability rating in excess of 10 percent for 
groin scar, status post left inguinal hernia surgery is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


